Title: From Thomas Jefferson to James Madison, 18 August 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello Aug. 18. 07.
                        
                        I return you the papers recieved yesterday. mr Erskine complains of a want of communication between the
                            British armed vessels in the Chesapeake or off the coast. if by off the coast he means those which being generally in our
                            waters, go occasionally out of them to cruise or to acquire a title to communicate with their Consul it is too poor an
                            evasion for him to expect us to be the dupes of. if vessels off the coast, & having never violated the proclamation wish
                            to communicate with their Consul, they may send in by any vessel, without a flag. he gives a proof of their readiness to
                            restore deserters, from an instance of the Chichester lying along side a wharf at Norfolk. it would have been as
                            applicable if Capt. Stopfield & his men had been in a tavern at Norfolk. all this too a British Serjeant is ready to
                            swear to, & further that he saw British deserters enlisted in their British uniform by our officer. as this fact is
                            probably false, and can easily be enquired into, names being given, & as the story of the Chichester can be ascertained
                            by Capt. Saunders, suppose you send a copy of the paper to the Secy. of the Navy and recommend to him having an
                            enquiry made.—we ought gladly to procure evidence to hang the pirates, if no objection or difficulty occur from the place
                            of trial. if the Driver is the scene of trial, where is she? if in our waters, we can have no communication with her; if
                            out of them, it may be inconvenient to send the witnesses.—altho’ there is neither candour nor dignity in solliciting the
                            victualling the Columbine for 4. months for a voyage of 10. days, yet I think you had better give the permission. it is
                            not by these huckstering maneuvres that the great national question is to be settled. I salute you affectionately
                        
                            Th: Jefferson
                            
                        
                    